Deen, Judge.
This is a workmen’s compensation case on appeal from the denial of claimant’s change of condition application, following a prior award (Snider v. Liberty Mut. Ins. Co., 119 Ga. App. 118 (166 SE2d 379)), allowing compensation from October 1, 1966, when the employee ruptured a stomach ulcer in the course of heavy work to March 6, 1967, when it was adjudicated that disability had ceased. It appears from the testimony in this record which was not considered at the first hearing that the claimant was returned for surgery on July 10, 1967, and the lower opening of the stomach enlarged in an effort to reduce gastric acidity, the cause of the ulceration. The surgeon testified that hyperacidity was the cause of the ulcers and that the second ulcer was in the area of the first one, the rupture of which had been the subject matter of the first award.
Submitted November 3, 1970
Decided December 2, 1970
Rehearing denied December 18, 1970.
Wade H. Leonard, for appellant.
Pittman, Kinney, Kemp, Pickell & Avrett, L. Hugh Kemp, for appellees.
Whether one or two ulcers were involved, and whether the rupture of the first, which it was established on the first hearing had healed, entered into the proximate cause of the second, are medical questions, and there is medical testimony to uphold the theory adopted by the hearing director. We affirm under the "any evidence” rule.

Judgment affirmed.


Hall, P. J., and Evans, J., concur.